                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

ANTHONY CHARLES MURPHY,
                                                   MEMORANDUM DECISION &
                       Petitioner,                 DISMISSAL ORDER

v.

BRIAN NEILSON et al.,
                                                   Case No. 4:18-CV-60-DN
                       Respondents.
                                                   District Judge David Nuffer



       Petitioner, Anthony Charles Murphy, filed a habeas-corpus petition. He now moves for

dismissal. Federal Rule of Civil Procedure 41(a)(2) allows the Court to dismiss a case "at the

[petitioner’s] request."

       Good cause appearing, IT IS HEREBY ORDERED that Petitioner’s motion is

GRANTED. (See Docket Entry # 19.) The action is DISMISSED WITHOUT PREJUDICE.

               DATED this 24th day of April, 2019.

                                             BY THE COURT:




                                             JUDGE DAVID NUFFER
                                             United States District Court
